Case: 20-30695     Document: 00515962127         Page: 1     Date Filed: 08/02/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 2, 2021
                                  No. 20-30695                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jeremy Rubin,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 6:18-CR-359-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Jeremy Rubin pleaded guilty to being a felon in
   possession of a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1).
   At sentencing, Rubin requested that the district court take into consideration
   the fact that he was in state custody on related conduct for five months prior


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30695     Document: 00515962127           Page: 2   Date Filed: 08/02/2021




                                    No. 20-30695


   to entering federal custody and served approximately 13 more months on his
   related state sentence while in federal custody. The district court sentenced
   Rubin to a within-guidelines sentence of 52 months in prison. That sentence
   included a downward departure of 5 months to account for the time Rubin
   served in state custody prior to his transfer to federal custody. The district
   court also recommended that the Bureau of Prisons (BOP) award Rubin
   credit for time served and calculate that credit based on Rubin’s receipt into
   federal custody on January 14, 2019.
          We review a sentence imposed by a district court for abuse of
   discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). “The abuse-of-
   discretion standard includes review to determine that the discretion was not
   guided by erroneous legal conclusions.” Koon v. United States, 518 U.S. 81,
   100 (1996).
          A defendant is entitled to credit toward his federal sentence for any
   time spent in official detention prior to the date his federal sentence
   commences, if it has not been credited against another sentence. 18 U.S.C.
   § 3585(b). However, the sentencing court is not authorized to calculate credit
   for time spent in official detention. United States v. Wilson, 503 U.S. 329,
   333-35 (1992). Only the Attorney General, through the BOP, is authorized to
   make calculations under § 3585. Id. at 334-35. Nevertheless, sentencing
   courts have residual authority to reduce a defendant’s sentence to account
   for time served on related charges by means of a downwards variance or
   departure. United States v. Madrid, 978 F.3d 201, 207-08 (5th Cir. 2020);
   United States v. Hankton, 875 F.3d 786, 792 (5th Cir. 2017).
          The district court here imposed a 52-month sentence, which included
   a 5-month downward departure for the time Rubin spent in state custody
   before his federal sentencing. However, the district court’s written judgment
   imposed a total term of “52 month(s) as to count 1, with credit for time




                                          2
Case: 20-30695      Document: 00515962127          Page: 3    Date Filed: 08/02/2021




                                    No. 20-30695


   served since January 14, 2019.” The written judgment recommended to the
   BOP that Rubin be “given credit for time served.”
          In fashioning this sentence and rejecting Rubin’s request for an 18-
   month downward departure, the district court appears to have relied on a
   sidebar conversation that occurred between the court, counsel, and a
   probation officer at sentencing. During that conversation, the probation
   officer stated that “If he’s in federal custody since January, he’s going to get
   credit,” and that, to facilitate the receipt of such credit, the district court
   should “just put[] that on the record and he’ll get credit for that.” Back in
   open court, the district court explained that it would “make a specific finding
   . . . that [Rubin] was taken into federal custody and that credit should be
   calculated from January 14th, 2019.”
          As the government now concedes, the BOP could not award Rubin
   credit for such time under § 3585(b), because that time had already been
   credited against his state sentence. The district court thus appears to have
   been operating under the mistaken belief that the BOP could and would
   award Rubin credit for the time that he served in federal custody on a related
   state sentence. It is thus unclear whether the district court would have
   imposed the same sentence had it known that the BOP would be unable to
   heed the district court’s recommendation.
          We therefore order a LIMITED REMAND to the district court to
   consider, and state on the record, whether it would have imposed the same
   sentence if it had known that the BOP could not, and therefore would not,
   give Rubin credit for time served since January 14th, 2019. The district court
   should also consider whether to fashion—through a variance or other
   appropriate means—a new sentence to account for Rubin’s total time served.
   We retain jurisdiction over this appeal pending the district court’s answer to
   our inquiry.




                                          3